                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 JACQUELYN ORR and WILLIAM ORR,

                 Plaintiffs,                                 CIVIL ACTION NO.: 4:16-cv-52

         v.

 MACY’S RETAIL HOLDINGS, INC.,

                 Defendants.


                                             ORDER

       Presently before the Court is the parties’ Notice of Settlement filed on June 25, 2019.

(Doc. 125.) The parties indicate that they have settled all claims and request that the Court remove

the upcoming Trial Preparation Scheduling Conference from its calendar, currently set for July 17,

2019. (Id.; see doc. 124.) However, the parties have not yet filed a stipulation of dismissal and

this case remains pending before the Court. Accordingly, the Court ORDERS the parties to file a

joint stipulation of dismissal within thirty (30) days of the date of this Order.

       The Trial Preparation Scheduling Conference that is currently scheduled for July 17, 2019,

is CONTINUED until further Order of the Court. Should this case remain pending, the Court will

endeavor to set the Trial Preparation Scheduling Conference for a later date.

       SO ORDERED, this 11th day of July, 2019.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
